This was an action brought by the appellee, Bettie Jones, against the appellant, the Birmingham Railway & Electric Company, to recover damages for personal injuries, alleged to have been sustained by the plaintiff while alighting, as a passenger, from one of the defendant’s street cars.
There was a judgment in favor of the plaintiff. The defendant made a motion for a new trial, which was overruled. From the judgment refusing to grant the motion for a new trial the defendant appeals, and assigns the rendition thereof as error.
Affirmed.
Opinion by Dowdell, J.